Citation Nr: 0016258	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease 
with sclerosing cholangitis, currently assigned a 50 percent 
evaluation.

2.  Entitlement to an increased rating for pyoderma 
gangrenosum, currently assigned a 30 percent evaluation.

3.  Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1979 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1994.  A hearing was held in August 1996 in 
Atlanta, Georgia, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
case was remanded in December 1996.  In September 1999, the 
RO included sclerosing cholangitis as part of the service-
connected Crohn's disease, and granted an increased rating to 
50 percent.  However, the United States Court of Veterans 
Appeals (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, that issue remains on appeal.  In November 
1999, the RO granted a total rating based on individual 
unemployability due to service-connected disability, which is 
a complete grant of benefits as to that issue; accordingly, 
it is no longer before the Board.


FINDINGS OF FACT

1.  Crohn's disease is manifested by frequent bowel 
movements, the need for continuous medication, recent regular 
exacerbations of such severity as to necessitate 
hospitalization, and secondary sclerosing cholangitis with 
abnormal liver function studies.

2.  Pyoderma gangrenosum covers an extensive area, and is 
subject to frequent exacerbations involving ulcerations, 
followed by exfoliation or crusting.

3.  Hypertension requires continuous medication, but the 
diastolic reading is predominantly less than 110, and the 
systolic reading is predominantly less than 200.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent evaluation for 
Crohn's disease with sclerosing cholangitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.20, 4.114, Part 4, Code 7319-7323 (1999).  

2.  The schedular criteria for a 50 percent evaluation for 
pyoderma gangrenosum have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, Part 4, 
Code 7899-7806 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Code 7101 (1997, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose multiple gastrointestinal 
complaints, including diarrhea, constipation and stomach 
cramping.  Numerous diagnoses were noted including 
hemorrhagic gastritis and probable perirectal abscesses.  On 
the separation examination in November 1985, a blood pressure 
of 152/108 was reported.  

Subsequent to service, the veteran was hospitalized in a VA 
facility from January to February, 1987, complaining of a 
three-week history of nausea, vomiting, diarrhea and weight 
loss.  A biopsy of sigmoid and rectal mucosa noted that 
"changes of idiopathic inflammatory bowel disease including 
ulcerative colitis and Crohn's disease are not seen."  
However, a mild colitis was present.  However, he had been 
having problems since service, and he had lost approximately 
40 pounds since his separation examination in November 1985.  
A barium enema showed findings consistent with Crohn's 
disease.  In December 1987, service connection for Crohn's 
disease was granted, and assigned a 30 percent rating.  

From June to July, 1988, the veteran was hospitalized in a VA 
facility for treatment of a five-centimeter granulating ulcer 
on the lateral aspect of the left calf, diagnosed as pyoderma 
gangrenosum.  His symptoms resolved with whirlpool therapy 
and high dose prednisone.  On a VA examination in March 1989, 
the pyoderma gangrenosum was noted to be apparently secondary 
to Crohn's autoimmune phenomenon.  In addition, the veteran 
was noted to be taking medication for hypertension, although 
his blood pressure was noted to be normal at 136/80.  The 
examiner concluded that the veteran had systemic arterial 
hypertension, on therapy, secondary to corticosteroid 
treatment for Crohn's disease.  In July 1989, the RO granted 
service connection for pyoderma gangrenosum and for 
hypertension, and assigned each a 10 percent evaluation.  

In June 1990, the veteran was hospitalized for treatment of 
pyoderma gangrenosum.  On a VA examination in July 1990, the 
veteran had a large lesion taking up most of the middle and 
lower third of his left leg, with a large macular dermatitis, 
over which most of the skin was lost, with small blisters 
here and there.  In addition, he had swelling of the leg, due 
to pyoderma gangrenosum.  Based on this evidence, in 
September 1990, the RO increased the rating for pyoderma 
gangrenosum to 30 percent.  

The veteran was hospitalized from October to November 1991 
for treatment of recurrent pyoderma gangrenosum.  He had 
recently had a flare-up of Crohn's disease, and it was noted 
that elevated alkaline phosphatase was felt to be consistent 
with sclerosing cholangitis.  

In November 1992, the veteran filed a claim for an increased 
evaluation for his service-connected disabilities.  VA 
outpatient treatment records dated that month show the 
veteran's treatment for an exacerbation of pyoderma 
gangrenosum.  His blood pressure was noted to be 168/118.  A 
sigmoid biopsy in July 1993 showed histologic changes 
consistent with "inflammatory bowel disease (Crohn's 
disease)."

In November 1993, a VA examination was conducted, which noted 
that the veteran currently reported averaging three bowel 
movements per day, some with blood, but much better than when 
he had a flare-up.  His last flare-up had occurred about 
eight months earlier.  The veteran was also taking medication 
for hypertension.  He had symptoms of some dizziness, 
sleepiness and drowsiness related to hypertension.  On 
examination, blood pressure readings of 170/110, 160/110, and 
170/110 were reported.  On the left foreleg, there was a 
nine-inch disfiguring macular scar on the distal third of the 
extremity, extending around the limb at that point.  The 
central area showed some depigmentation.  There were no 
ulcerations.  The abdomen was tender to palpation.  The liver 
and spleen were not palpable.  Digital rectal examination 
induced discomfort, but there was no blood and only scanty 
stools.  Upper gastrointestinal series with small bowel 
follow through disclosed moderate gastroesophageal reflux, 
but was otherwise unremarkable, including the small bowel.  
Liver function tests and the sedimentation rate were 
elevated.  The pertinent diagnoses were Crohn's disease, 
residual disfiguring scar secondary to previous pyoderma 
gangrenosum,  and systemic hypertension, presently under 
treatment, poorly controlled.  

VA treatment records show that in January 1994, the veteran 
was noted to be on blood pressure medications.  He complained 
of occasional dizziness.  His blood pressure was 136/86.  

In April 1994, the veteran was hospitalized for a flare-up of 
his pyoderma gangrenosum.  Also noted during the 
hospitalization was essential hypertension, which was usually 
under good control, and borderline left ventricular 
hypertrophy by voltage criteria.  Regarding his pyoderma 
gangrenosum, the veteran reported that he had episodes 
approximately once a year.  The most recent episode had begun 
approximately one week prior to admission, with a rapidly 
expanding tender blister which developed into an ulcer.  
Treatment was begun on an outpatient basis, but symptoms 
worsened, and he was hospitalized.  Blood pressure was 
178/102 on admission.  The skin exhibited a six-centimeter 
violaceous, boggy erosion, surrounded by a collarette of 
blister measuring nine centimeters at the widest, with 
peripheral erythema extending to ten centimeters.  There was 
also significant scarring and hypopigmentation.  With 
treatment, the ulcer stabilized, and the border changed to a 
non-active appearance.  At the time of discharge, the ulcer 
measured eight by five centimeters, with a nonactive border, 
healthy granulation tissue at the base, and no evidence of 
secondary infection.  Gastrointestinal evaluation during the 
hospitalization found inactive Crohn's disease, and elevated 
alkaline phosphatase, possibly secondary to pericholangitis, 
but asymptomatic.  Hypertension medication was also adjusted.  

Outpatient follow-up records show the leg ulceration 
continued to heal.  As late as July 1994, continued healing 
was noted.  In August 1994, it was noted to be essentially 
healed, although there was extensive scarring.  

Blood pressure readings noted in April 1994 were 168/106, 
140/80, and 182/118.  In June 1994, it was noted that the 
veteran had hypertension with diastolic readings at or above 
100.  His medication was increased.  In August, the blood 
pressure was 178/102, and poorly controlled blood pressure 
was noted.  

In October 1994, it was noted that his skin condition was 
beginning to flare.  On examination, he had mottled 
hypopigmentation, depigmentation, pink macules, 
hyperpigmentation and atrophy.  Also noted was a blood 
pressure of 174/100, and Crohn's disease with sclerosing 
cholangitis.  In November 1994, a resolving flare, with a 
small ulcer, was noted, and his hypertension was noted to be 
controlled, with readings of 184/88 and 154/82 reported.  

A flare of pyoderma gangrenosum was noted in November 1995, 
which, by March 1996, was noted to be completely healed.  In 
July 1996, it was noted that pyoderma gangrenosum was 
beginning to flare, and he was started on prednisone.  In 
August the leg was noted to be stable, but Crohn's disease 
was flaring.  In October 1996, the veteran's hypertension was 
noted to be under excellent control, and was 113/65 on that 
occasion.  An upper gastrointestinal and small bowel follow 
through were normal in November 1996.  In January and 
February 1997, the veteran was treated for a flare of 
pyoderma gangrenosum.  

In March 1997, the veteran underwent a colonoscopy, which 
disclosed mucosal changes from the rectum to the transverse 
colon, edema, an erythematous appearance, aphthoid erosions, 
active bleeding from the mucosa, skip areas.  The most likely 
diagnosis for the colonic inflammation was Crohn's colitis.  
He was to be admitted for treatment, but had to delay his 
admission for a few days due to outside commitments.

The veteran was hospitalized from March to April 1997.  He 
initially came to the hospital with a two week history of 
abdominal cramping and pain, diarrhea with mucus and blood.  
A colonoscopy showed extensive colitis with ulcerations 
consistent with Crohn's disease.  He was admitted a few days 
later for treatment.  Blood pressure on admission was 151/83.  
An abdominal ultrasound disclosed the liver and biliary tree 
to be normal.  His gastrointestinal symptoms resolved with 
treatment, and he was noted to be totally asymptomatic at the 
time of discharge.  It was noted that some previous tests had 
been normal "so apparently the patient has only colitis."  
On an outpatient follow-up visit in April 1997, the veteran 
had lower leg edema.  

A VA examination was conducted in June 1997.  It was noted 
that the claims file had been reviewed, as well as the 
veteran's VA medical records.  As far back as 1985, elevated 
liver function tests were noted.  Due to the persistence of 
these studies, he was felt to have an adjunct condition to 
the inflammatory bowel disease, sclerosing cholangitis.  
Currently he was on several medications, including 60 
milligrams daily of prednisone, and was seen weekly in the 
gastrointestinal clinic.  His weight was fairly stable.  On 
examination, blood pressure readings of 130/80, 140/80, and 
136/84 were obtained.  The liver edge was palpable and 
tender.  Stool was hemoccult negative.  There was a band-like 
lesion, 64 square inches, wrapping around the left foreleg, 
of healed or quiescent pyoderma gangrenosum.  No breakdown of 
the skin margins was noted.  

A computerized tomography (CT) scan of the abdomen and pelvis 
in March 1998 disclosed the liver to be normal in size, with 
no abnormalities  There were no intrahepatic biliary 
dilatations, and the only abnormality noted was a tiny cystic 
lesion in the right kidney.

The veteran was hospitalized in March 1999 with a ten-day 
history of increased frequency of bowel movements, diarrhea 
with mucus and blood, and frequent abdominal cramping.  He 
usually had three bowel movements per day, but now was having 
seven to eight.  Blood pressure on admission was 149/92.  
There were no fissures or fistulas on rectal examination.  He 
was admitted with a diagnosis of exacerbation of Crohn's 
disease.  He improved to his pre-hospitalization, baseline 
level, and was discharged.  

By rating action dated in September 1999, sclerosing 
cholangitis was included as part of the veteran's service-
connected disability, and the evaluation for Crohn's disease 
with sclerosing cholangitis was increased to 50 percent, 
effective in June 1997.  

II.  Analysis

The appellant's contentions regarding the increase in 
severity of his disabilities constitute plausible or well-
grounded claims.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2 (1999); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Nevertheless, 
the present level of disability is of primary concern, and 
the past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10 (1999); Schafrath.  

A.  Crohn's Disease

The veteran's Crohn's disease and sclerosing cholangitis have 
been rated under diagnostic codes 7319 and 7312, with a 
single 50 percent evaluation assigned, pursuant to 38 C.F.R. 
§ 4.114, which provides that ratings under diagnostic codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  38 C.F.R. § 
4.114 (1999).   In such cases, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  

There are no diagnostic codes that specifically addresses 
Crohn's disease or sclerosing cholangitis.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related diagnostic code.  38 C.F.R. § 4.20 (1999).  
Concerning the sclerosing cholangitis, that disorder has been 
rated analogously to diagnostic code 7312, which pertains to 
cirrhosis of the liver.  However, although the veteran has 
consistently shown elevated liver function tests, his 
cholangitis has been described as asymptomatic.  
Consequently, the Crohn's disease reflects the predominant 
disability picture.  38 C.F.R. § 4.114.  

In determining the most appropriate diagnostic code for an 
analogous rating for a closely related disease or injury, 
consideration is given not merely to similarity of symptoms 
but also to the (1) "functions affected," (2) "anatomical 
localization," and (3) "symptomatology."  Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992); 38 C.F.R. § 4.20.  The 
two diagnostic codes which are potentially the most analogous 
to Crohn's disease are enteritis (diagnostic code 7325) and 
ulcerative colitis (diagnostic code 7323).  Crohn's disease 
is a type of enteritis: "Crohn's disease is synonymous with 
regional enteritis."  STEDMAN'S MEDICAL DICTIONARY 495 (26th ed. 
1995).  Thus, it would initially appear that the most closely 
analogous disease to Crohn's disease is enteritis.  However, 
diagnostic code 7325 provides that enteritis is to be rated 
as irritable colon syndrome.  38 C.F.R. Part 4, Code 7325 
(1999).  Irritable colon syndrome is defined as a chronic 
noninflammatory disease characterized by abdominal pain, 
altered bowel habits consisting of diarrhea or constipation 
or both, and no detectable pathologic change."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1637 (27th ed. 1988).  

In contrast, Crohn's disease is defined as "a chronic 
granulomatous inflammatory disease. . . involving any part of 
the gastrointestinal tract. . . but commonly involving the 
terminal ileum with scarring and thickening of the bowel 
wall; it frequently leads to intestinal obstruction and 
fistula and abscess formation. . ."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 484 (27th ed. 1988).  Colitis is defined as 
an "inflammation of the colon," and ulcerative colitis is a 
"chronic, recurrent ulceration in the colon, chiefly of the 
mucosa and submucosa, of unknown cause; it is manifested 
clinically by cramping abdominal pain, rectal bleeding, and 
loose discharges of blood, pus, and mucus with scanty fecal 
particles.  Complications include hemorrhoids, abscesses, 
fistulas, . . ."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 356-357 
(27th ed. 1988).  Similarly, THE MERCK MANUAL classifies 
irritable bowel syndrome as a functional bowel disorder, 
whereas Crohn's disease and ulcerative colitis are classified 
as chronic inflammatory diseases of the bowel, with 
"overlapping clinical, epidemiologic, and pathologic 
findings. . ."  THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 797, 808 
(15th ed. 1987).  

More importantly, the facts of this specific case support 
ulcerative colitis as the most closely analogous diagnostic 
code for the veteran's specific illness.  Although a biopsy 
in January 1987 of the sigmoid and rectal mucosa noted that 
"changes of idiopathic inflammatory bowel disease including 
ulcerative colitis and Crohn's disease are not seen," the 
report is significant for its inclusion of ulcerative colitis 
and Crohn's disease as "inflammatory bowel disease."  
Later, a colonoscopy in March 1997 disclosed colonic 
inflammation, the most likely diagnosis for which was 
"Crohn's colitis" (emphasis added).  The summary of the 
hospitalization from March to April, 1997, noted that the 
colonoscopy had shown "extensive colitis with ulcerations 
consistent with Crohn's disease"  (emphasis added).  It was 
also noted that some previous tests had been normal "so 
apparently the patient has only colitis" (emphasis added).  

The diagnostic criteria for irritable colon syndrome provide 
for a zero percent evaluation for mild irritable colon 
syndrome; disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted for moderate irritable colon syndrome; frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is warranted for severe irritable colon 
syndrome; diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. 
Part 4, Code 7319 (1999).  

Ulcerative colitis is ratable as 10 percent disabling when 
moderate with infrequent exacerbations; a 30 percent rating 
is assignable when moderately severe with frequent 
exacerbations; a 60 percent rating is assignable when severe 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  A 100 percent rating is 
assignable when pronounced, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  38 C.F.R. Part 4, Code 7323 (1999).

In applying the criteria set forth in Lendenmann, the 
functions affected in irritable colon syndrome are limited, 
at the most severe under the rating schedule, to bowel 
function, whereas the functions affected in ulcerative 
colitis can include the veteran's overall health.  In this 
case, the veteran has developed sclerosing cholangitis 
secondary to Crohn's disease, as well as separately rated 
pyoderma gangrenosum.  Similarly, while the anatomical 
localization of the irritable colon syndrome is the colon, 
both ulcerative colitis and Crohn's disease have more widely 
reaching affected areas.  Specifically, diagnostic code 7323 
contemplates "serious complications such as liver abscess"; 
although he has not developed liver abscesses, the VA 
examination in June 1997 found the liver edge to be palpable 
and tender, and the veteran has consistently had elevated 
liver function tests.  Finally, the symptomatology is more 
extensive in both Crohn's disease and ulcerative colitis than 
in irritable bowel syndrome.  While diagnostic code 7319 
notes diarrhea or alternating diarrhea and constipation, with 
abdominal distress, both diagnostic code 7323, as well as VA 
hospitalization records, speak in terms of exacerbations, and 
the attacks of the veteran's Crohn's disease have been of 
such severity as to require hospitalization.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Under the criteria set forth in Lendemann, it is 
clear that the veteran's Crohn's disease is more 
appropriately rated as analogous to ulcerative colitis, 
particularly in view of the overlapping terminology found in 
the medical records.  

The evidence shows that the veteran had occasional flare-ups 
of Crohn's disease for several years, which did not require 
hospitalization, although abnormal liver function tests were 
shown.  However, in March 1997, the veteran underwent a 
colonoscopy, which disclosed extensive colitis with 
ulcerations consistent with Crohn's disease, and he was 
admitted for treatment.  At the time of the VA examination in 
June 1997, the veteran was on several medications, including 
60 milligrams daily of prednisone, and was seen weekly in the 
gastrointestinal clinic.  In addition, he was felt to have an 
adjunct condition to the inflammatory bowel disease, 
sclerosing cholangitis.  The liver edge was palpable and 
tender at that time, although a CT scan in March 1998 found 
the liver to be normal.  

Nevertheless, the veteran again required hospitalization in 
March 1999, at which time he had a ten-day history of 
increased frequency of bowel movements, diarrhea with mucus 
and blood, and frequent abdominal cramping.  He usually had 
three bowel movements per day, but now was having seven to 
eight.  He was admitted with a diagnosis of exacerbation of 
Crohn's disease.  He had improved to his pre-hospitalization, 
baseline level with treatment, which was about three bowel 
movements per day, by the time of discharge.  

In evaluating whether an evaluation in excess of 50 percent 
is warranted, the Board notes that due to the change in 
diagnostic code, the next higher evaluation above 30 percent 
is now 60 percent, rather than 50 percent.  As noted above, 
under Code 7323, a 60 percent rating is assignable when 
severe with numerous attacks a year and malnutrition, with 
the health only fair during remissions.  The veteran's 
exacerbations have been severe enough to require 
hospitalization on two occasions over a two year period.  In 
addition, he is seen for follow-up treatment regularly, and 
must take medication, including prednisone.  He has frequent 
bowel movements, occasionally with blood, and abdominal 
cramping.  Although he does not have malnutrition, he has 
sclerosing cholangitis which, while asymptomatic, 
nevertheless has resulted in continually abnormal liver 
function studies.  Accordingly, the disability picture more 
nearly approximates the criteria required for a 60 percent 
rating.  38 C.F.R. §§ 4.7, 4.114 (1999).  

However, inasmuch as the veteran has not demonstrated marked 
malnutrition, anemia, and general debility, or serious 
complications such as liver abscess, a 100 percent rating is 
not warranted.

B.  Pyoderma Gangrenosum

The rating schedule does not contain a diagnostic code for 
pyoderma gangrenosum, and, as provided in 38 C.F.R. § 4.20 
for unlisted conditions, the veteran's skin disability has 
been rated analogously to eczema, which dictates that 
symptoms which are slight, if any, with exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrant a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. Part 4, Code 7806 (1999).

The veteran was hospitalized from October to November 1991 
for treatment of recurrent pyoderma gangrenosum.  In November 
1992, an exacerbation of pyoderma gangrenosum was treated on 
an outpatient basis.  At the time of the November 1993 VA 
examination, although there was a nine-inch disfiguring 
macular scar on the distal third of the extremity, extending 
around the limb, there were no ulcerations.  However, in 
April 1994, the veteran was hospitalized for a flare of his 
pyoderma gangrenosum, which had started as a rapidly 
expanding tender blister which developed into an ulcer.  With 
treatment, the ulcer stabilized, and the border changed to a 
non-active appearance; nevertheless, at the time of 
discharge, the ulcer itself measured eight by five 
centimeters.  The ulcer was not noted to be completely healed 
until August 1994, and there was extensive scarring at that 
time.  In October 1994, it was noted that his skin condition 
was beginning to flare, which had resolved into a small ulcer 
by November 1994.  

The veteran was treated for exacerbations of pyoderma 
gangrenosum from November 1995 to March 1996, from July to 
August 1996, and from January to February 1997.  The VA 
examination in June 1997 described a band-like lesion, 64 
square inches, wrapping around the left foreleg, of healed or 
quiescent pyoderma gangrenosum.   

Thus, the veteran's pyoderma gangrenosum clearly is 
extensive.  During periods of exacerbation, he has ulcers in 
the area, and extensive scarring has resulted from the flare-
ups of the condition.  Although he does not have systemic or 
nervous manifestations, or exceptional repugnance, the 
ulcerations, which appear to be followed by extensive 
exfoliation or crusting while healing, are in excess of what 
is contemplated by a 30 percent rating.  The veteran 
testified, at his hearing before the undersigned, that he 
experiences exacerbations about every seven months, which can 
last three to four months.  The medical evidence confirms 
that the exacerbations, which require continuous treatment if 
not hospitalization, have appeared with some frequency, and 
are of a significant duration.  In evaluating the evidence, 
if the evidence regarding the rating to be assigned is evenly 
balanced, the higher rating will be assigned.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7; Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  In view of the previously 
described medical evidence, together with the veteran's 
credible testimony, we are of the opinion that the veteran's 
disability more closely approximates the criteria required 
for a 50 percent rating.  

C.  Hypertension

Effective January 1998, the portion of the rating schedule 
pertaining to the evaluation of cardiovascular disease was 
revised.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Board should first determine whether the 
revised version is more favorable to the veteran; in so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  VAOPGCPREC 3-2000 (April 10, 
2000).  In this case, as the RO has considered the claim 
under the former and revised criteria, there is no prejudice 
to the veteran in the Board doing likewise, and applying the 
more favorable result.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Under the regulation in effect at the time the veteran filed 
his claim, essential hypertension with diastolic blood 
pressure of predominantly 100 or more warrants a 10 percent 
evaluation, while a 20 percent evaluation requires diastolic 
blood pressure of predominantly 110 or more with definite 
symptoms. A 40 percent evaluation is warranted for diastolic 
blood pressure of predominantly 120 or more with moderately 
severe symptoms, and a 60 percent evaluation is warranted for 
diastolic blood pressure of predominantly 130 or more with 
severe symptoms.  38 C.F.R. Part 4, Code 7101 (1997).  

The revised regulation provides that hypertension or isolated 
systolic hypertension with diastolic blood pressure of 
predominantly 100 or more, or systolic pressure predominately 
160 or more, or who requires continuous medication, warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 120 or more, and a 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more.  38 C.F.R. Part 4, Code 7101 (1999).  

The evidence, detailed above, reveals several instances from 
November 1992 to October 1994 where the veteran's diastolic 
blood pressure was at or above 110, ranging as high as 118 on 
two occasions.  However, these were interspersed with several 
diastolic readings between 80 and 106.  Moreover, from 
November 1994 to March 1999, the evidence shows his 
hypertension to have been under good, even "excellent" 
control with medication, with the diastolic blood pressure 
remaining below 100, and generally ranging from 80 to 92, 
although dipping as low as 65 on one occasion in October 
1996.  Additionally, while his systolic blood pressure has 
ranged as high as 184, with the highest levels obtained 
between November 1993 and November 1994, it has not reached 
or surpassed 200.  

Consequently, under the facts of this case, although the 
veteran testified that he suffers dizziness, drowsiness and 
sleepiness every other day due to his hypertension, his 
disability does not meet the criteria for an increased rating 
under either the old or the new criteria.  Accordingly, 
neither the old nor the new criteria are more favorable to 
the veteran, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for a 20 
percent rating.  38 C.F.R. § 4.7; VAOPGCPREC 3-2000 (April 
10, 2000).   


ORDER

An evaluation of 60 percent for Crohn's disease with 
sclerosing cholangitis is granted, subject to regulations 
governing the payment of monetary benefits.

An evaluation of 50 percent for pyoderma gangrenosum is 
granted, subject to regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for hypertension is 
denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

